DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Response to Amendment
This office action is responsive to the amendment filed on 05/26/2021. As directed by the amendment: claims 1, 2, 4, 6, 7, and 11 have been amended and claim 10 has been cancelled. Thus, claims 1-9 and 11-17 are presently pending in this application with claims 2-5 and 14-17 withdrawn.
Election/Restrictions
Claims 1, 6-9, and 11-13 are allowable. The restriction requirement between inventions I and II and between species A, B and C, as set forth in the Office action mailed on 05/08/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species A, B and C is withdrawn.  Claims 2-5, directed to species A and B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14-17, directed to invention II remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Priority
The Office notes that the effective filing date of the claimed invention is 11/19/2015, the filing date of JP2015-226808 because both JP2015-226808 and PCT/JP2016/084365 both disclose the claimed limitations.
Response to Arguments
Applicant’s arguments, see pg. 10, filed 05/26/2021, with respect to the rejection of claims 6, 7, and 11 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 6, 7, and 11 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see pg. 13-15, filed 05/26/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 103 has been withdrawn. Applicant’s persuasive argument is that Horton (US 5,645,558) teaches away from having any shape that is not substantially spherical and the device of Ferrera (US 2014/0207180 A1) cannot be reasonable considered spherical.
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on 06/04/2021, Toyohiko Konno requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 02-2448 the required fee of $ 220 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims: the claims filed 05/26/2021 have been amended as follows (note that any unlisted claims remain as filed on 05/26/2021):
1.	(Currently Amended) An in vivo indwelling member having a three-dimensional secondary shape with shape parts of a primary coil,  
the in vivo indwelling member comprising two or more three-dimensional portions, each three-dimensional portion of the two or more three-dimensional portions being formed by continuously providing at least four of the shape parts over four planes, all of the four planes having normal directions perpendicular to a predetermined common axis direction, each of the at least four shape parts being formed in any of respective planes of a virtual cylindrical body having a shape of a quadrangle as seen from the common axis surrounded by the four planes, and the virtual cylindrical body having openings at a distal end and a proximal end in the common axis,
each three-dimensional portion of the two or more three-dimensional portions being set so that areas of the quadrangles as seen from the common  of the two or more three-dimensional portions are sequentially changed from a tip end side of the primary coil to a base end side of the primary coil, and
a length of the primary coil that constitutes remaining three-dimensional portions excluding one portion of the two or more three-dimensional portions disposed closest to the base end side being set to a length of 25% or more and 70% or less of an overall length of the primary coil,
wherein one portion of the two or more three-dimensional portions is disposed inside another portion of the two or more three-dimensional portions, and the common axes are parallel to each other.

the in vivo indwelling member comprising two or more three-dimensional portions, each three-dimensional portion of the two or more three-dimensional portions being formed by continuously providing at least four of the shape parts over four planes, all of the four planes having normal directions perpendicular to a predetermined common axis direction, each of the at least four shape parts being formed in any of respective planes of a virtual cylindrical body having a shape of a quadrangle as seen from the common axis surrounded by the four planes, and the virtual cylindrical body having openings at a distal end and a proximal end in the common axis,
each three-dimensional portion of the two or more three-dimensional portions being set, in order from a tip end side toward a base end side of the primary coil, wherein the two or more three-dimensional portions comprise a smaller three-dimensional portion having a smaller area of the quadrangle as seen from the common axis and a larger three-dimensional portion having a larger area of the quadrangle as seen from the common axis , and
a length of the primary coil that constitutes remaining three-dimensional portions excluding the largest three-dimensional portion of the two or more three-dimensional portions being set to a length of 25% or more and 50% or less of an overall length of the primary coil,
 are parallel to each other.

3.	(Currently Amended) The in vivo indwelling member according to claim 2, wherein an anchor portion formed of at least one of the shape parts is provided in a region of the primary coil, the region leading to a tip of the primary coil more on the tip end side than the smallest three-dimensional portion, and a length of the primary coil that constitutes the anchor portion is set to a length of less than 15% of the overall length of the primary coil. 

4.	(Currently Amended) An in vivo indwelling member having a three-dimensional secondary shape with shape parts of a primary coil, 
the in vivo indwelling member comprising two or more three-dimensional portions, each three-dimensional portion of the two or more three-dimensional portions being formed by continuously providing at least four of the shape parts over four planes, all of the four planes having normal directions perpendicular to a predetermined common axis direction, each of the at least four shape parts being formed in any of respective planes of a virtual cylindrical body having a shape of a quadrangle as seen from the common axis surrounded by the four planes, and the virtual cylindrical body having openings at a distal end and a proximal end in the common axis,
each three-dimensional portion of the two or more three-dimensional portions being set, in order from a tip end side toward a base end side of the primary coil, wherein the two or more three-dimensional portions comprise a smaller three-dimensional portion having a smaller area of the quadrangle as seen from the common axis and a larger three-dimensional portion having a larger area of the quadrangle as seen from the common axis , and
a length of the primary coil that constitutes remaining three-dimensional portions excluding the smallest three-dimensional portion of the two or more three-dimensional portions being set to a length of 25% or more and 70% or less of an overall length of the primary coil,
wherein one portion of the two or more three-dimensional portions is disposed inside another portion of the two or more three-dimensional portions, and the common axes  are parallel to each other. 

5.	(Currently Amended) The in vivo indwelling member according to claim 4, wherein
an anchor portion formed of at least one of the shape parts is provided in a region of the primary coil, the region leading to a tip of the primary coil more on the tip end side than the largest three-dimensional portion, and
a length of the primary coil that constitutes the anchor portion is set to a length of less than 15% of the overall length of the primary coil.

6.	(Currently Amended) The in vivo indwelling member according to claim 1, wherein the two or more three-dimensional portions comprise a smaller three-dimensional portion having a smaller area of the quadrangle as seen from the common axis and a larger three-dimensional portion having a larger area of the quadrangle as seen from the common axis , and


7.	(Currently Amended) The in vivo indwelling member according to claim 1, wherein the two or more three-dimensional portions comprise a smaller three-dimensional portion having a smaller area of the quadrangle as seen from the common axis  and a larger three-dimensional portion having a larger area of the quadrangle as seen from the common axis , and
a ratio of a length of a shortest side of the quadrangle of the larger three-dimensional portion to a length of a shortest side of the quadrangle of the smaller three-dimensional portion is 1.05 to 1.5.

11.	(Currently Amended) The in vivo indwelling member according to claim 1, wherein
 one of the two or more three-dimensional portions is smaller than  another of the two or more three-dimensional portions, and
the common axes of each of the two or more three-dimensional portions are parallel to each other.

14.	Cancelled. 
15.	Cancelled. 
16.	Cancelled. 
17.	Cancelled. 
Allowable Subject Matter
Claims 1-9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, alone or in combination, fails to teach or render obvious: a coil with a plurality of shape parts, two or more three-dimensional portions, each three-dimensional portion of the two or more three-dimensional portions being formed by continuously providing at least four of the shape parts over four planes, all of the four planes having normal directions perpendicular to a predetermined common axis direction, each of the at least four shape parts being formed in any of respective planes of a virtual cylindrical body having a shape of a quadrangle as seen from the common axis surrounded by the four planes, each three-dimensional portion of the two or more three-dimensional portions being set so that areas of the quadrangles as seen from the common axes, one portion of the two or more three-dimensional portions is disposed inside another portion of the two or more three-dimensional portions, and the common axes of the respective solids are parallel to each other. The closest prior art references are Horton (US 5,645,558) and Ferrera (US 2014/0207180 A1) which applicant has persuasively argued, as explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771